Citation Nr: 1018392	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
ring finger fracture.  

2.  Entitlement to an initial compensable rating for 
costochondritis.

3.  Entitlement to an initial compensable rating for right 
knee medial meniscus tear with arthritis.

4.  Entitlement to an initial compensable rating for low back 
strain.

5.  Entitlement to an initial compensable rating for 
hemorrhoids.

6.  Entitlement to service connection for left ear hearing 
loss. 

7.  Entitlement to service connection for bilateral upper 
extremity neuralgia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from July to November 1984 and 
from July 1986 to March 2007.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision rendered by the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction rests with the Waco, 
Texas Regional Office.  

The issues of entitlement to compensable disability ratings 
for hemorrhoids, low back strain, and right knee medial 
meniscus tear with arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected costochondritis is manifested by chest pain 
but no removal of rib.  

2.  The competent medical evidence shows that the Veteran's 
service-connected left ring finger fracture is not manifested 
by any limitation of motion, amputation, or ankylosis.  

3.  The competent medical evidence shows that the Veteran 
does not experience left ear hearing loss disability for VA 
compensation purposes.  

4.  The competent medical evidence shows that the Veteran's 
current bilateral upper extremity neuralgia is not related to 
active service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
costochondritis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5297 (2009).

2.  The criteria for an initial compensable rating for left 
ring finger fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DC's 5155, 5227 and 5230 
(2009).

3.  A left ear hearing loss disability was not incurred in or 
aggravated by service, nor can left ear sensorineural hearing 
loss be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

4.  Bilateral upper extremity neuralgia was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

With respect to the Veteran's claims of service connection 
for left ear hearing loss and bilateral upper extremity 
neuralgia, the Board notes that, in letters issued in 
December 2006 and in May 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his service connection claims.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Veteran's higher initial rating claims for 
costochondritis and for left ring finger fracture are 
"downstream" elements of the RO's grant of service 
connection for these disabilities in the currently appealed 
rating decision.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In December 2006 and in May 2008, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete these claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for higher 
initial ratings for costochondritis and for left ring finger 
fracture originates, however, from the grant of service 
connection for these disabilities.  Consequently, Vazquez-
Flores is inapplicable.

As will be explained below in greater detail, the evidence 
does not support granting service connection for 
costochondritis or for left ring finger fracture.  Thus, any 
failure to develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
December 2006 VCAA notice was provided prior to the June 2007 
rating decision currently on appeal; thus, this notice was 
timely. Because the Veteran's higher initial rating claims 
for costochondritis and for left ring finger fracture and his 
service connection claims for left ear hearing loss and for 
bilateral upper extremity neuralgia are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notices provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for costochondritis and for left ring 
finger fracture, and because the Veteran's higher initial 
rating claims are being denied in this decision, the Board 
finds no prejudice to the Veteran in proceeding with the 
present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the Veterans Court held that, 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board observes that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that - except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- (1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not contended that any prejudicial notice error occurred in 
this case.  

Accordingly, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
contended causal relationship between left ear hearing loss, 
bilateral upper extremity neuralgia, and active service.  He 
also has been provided with VA examinations with address the 
current nature and severity of his service-connected 
costochondritis and service-connected left ring finger 
fracture.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claims

The Veteran contends that his service-connected 
costochondritis and service-connected left ring finger 
fracture are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the Board finds that the Veteran's 
service-connected costochondritis and service-connected left 
ring finger fracture have not changed significantly and that 
a uniform rating is warranted during the time frame addressed 
in this decision.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The Veteran's service-connected costochondritis currently is 
evaluated as zero percent disabling by analogy to 38 C.F.R. 
§ 4.71a, DC's 5299-5297.  DC 5297 (for removal of ribs) 
provides for a 10 percent rating for removal of one rib or 
resection of two or more ribs without regeneration.  A 20 
percent rating is assigned for removal of two ribs.  38 
C.F.R. § 4.71a, DC 5297 (2009).  

The Veteran's service-connected left ring finger fracture 
currently is evaluated as zero percent disabling under 
DC 5230.  38 C.F.R. § 4.71a, DC 5230 (2009).  Under DC 5230, 
any limitation of motion of the ring or little finger is 
considered noncompensably disabling.  This is the only 
evaluation allowed.  As such, a higher evaluation under 
DC 5230 is not permissible.  However, a higher schedular 
evaluation would be warranted if there is a showing of ring 
finger amputation (see 38 C.F.R. § 4.71a, DC 5155) or 
ankylosis of the ring finger (see 38 C.F.R. § 4.71a, 
DC 5227).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for costochondritis.  The Veteran has not been shown to have 
had removal of a rib or resection of two or more ribs without 
regeneration.  Service treatment records reveal several 
notations of chest pain during service.  The Veteran 
complained of chest pain of a two day duration in June 1991.  
At that time, a history of chest pains for one year was 
noted.  In January 1992, the Veteran complained of chest 
pains and shortness of breath.  Costochondritis was 
diagnosed.  Sharp chest pains were reported in March 1994.  
The Veteran reported feeling tight in the neck when pain was 
present.  An assessment of costochondritis was given.  The 
Veteran was treated in March 1995 for chest pain.  He 
continued to report chest pain in June 2004.  The Veteran 
filed a claim for service connection for residuals of chest 
injury/pain in December 2006.  

The post-service medical evidence shows that, on radiologic 
examination in December 2006,  the chest wall soft tissues, 
ribs and pleura were unremarkable.  Normal PA and lateral 
chest was diagnosed.  The Veteran was afforded a VA 
compensation and pension examination in January 2007.  During 
this examination, the Veteran reported that he developed 
chest pain in December 1991 after lifting some weights.  He 
stated that he has had multiple cardiac workups all normal 
and that he was diagnosed with costochondritis/non cardiac 
chest pain.  It was noted that he was treated with Flexeril 
and that his symptoms usually last a couple of weeks.  The 
Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the appellant or his representative, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher initial rating for service-connected 
costochondritis.  

The Board also finds that the preponderance of the evidence 
is against the Veteran's higher initial rating claim for left 
ring finger fracture.  Service treatment records reveal that 
in October 2003 the Veteran crushed his left 4th finger.  
Finger still swollen and painful was noted at that time.  
Fracture of the left finger was diagnosed.  Anteriorly 
displaced fracture distal tuft, small avulsion fracture 
anterior DIP joint (age indeterminate due to size) and old vs 
nondisplaced fracture palmar base of middle phalanx of left 
ring finger was noted.  Soft tissue edema involving the 
entire digit was also noted.  The Veteran was seen in July 
2004 with complaints of left ring finger popping/stinging of 
a 10 month duration.  The Veteran filed a claim for service 
connection for residuals of left ring finger fracture in 
December 2006.  

The post-service evidence shows that the Veteran was afforded 
a VA compensation and pension examination in January 2007.  
During this examination, the Veteran reported an injury to 
his finger in October 2003 which crushed the tip of his 
finger.  It was noted that symptoms last for a few minutes.  
The Veteran is left hand dominant.  Examination revealed that 
the left ring finger was tender on palpation and there was 
normal range of motion.  In March 2008, the Veteran related 
that he experiences pain when he attempts to bend his finger 
or make a grip.  He indicated that he was unable to make a 
complete fist.  The Board notes that DC 5230 provides a 
maximum zero percent rating for any limitation of motion of 
the ring or little finger.  Furthermore, there is no 
indication of amputation or ankylosis of the ring finger, or 
impairment analogous thereto, to warrant consideration of the 
provisions of DC's 5155 and/or 5227 in this case.  Here, the 
January 2007 examination showed range of motion of the 
fingers of the left hand was within normal limits.  Absent 
evidence of worsening disability due to service-connected 
left finger fracture at any time during the appeal period, 
the Board finds that the criteria for an initial compensable 
rating for a left ring finger fracture are not met.

Finally, the Board notes that, although the Veteran has 
contended that his service-connected left ring finger 
fracture and costochondritis are worse than currently (and 
initially) evaluated, there is no objective medical evidence 
which supports assigning an initial compensable rating for 
either of these disabilities at any time during the appeal 
period.  Thus, the Board finds that consideration of staged 
ratings is not warranted for either of the Veteran's service-
connected disabilities currently on appeal.  See Fenderson, 
12 Vet. App. at 119.

Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the 
Veteran has not required frequent periods of hospitalization 
for his disabilities and that the manifestations of the 
disabilities are contemplated by the schedular criteria.  The 
medical evidence shows that the Veteran was not hospitalized 
at any time during this appeal for either of his service-
connected disabilities.  On VA examination in December 2006, 
the Veteran stated that his symptoms from costochondritis 
lasted only a few weeks.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
schedular criteria and referral of the case for extra-
schedular consideration is not in order.  

					Service Connection 

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as an organic disease of the nervous 
system, may be service connected if increased or aggravated 
by service or manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Board notes that the Veteran has not asserted that his 
disabilities are the result of combat.  As such, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not for 
application.  

Service Connection for a Left Ear Hearing Loss Disability 

The Veteran has appealed the denial of service connection for 
a left ear hearing loss disability.  Service treatment 
records reveal that in September 1983 normal ears were noted.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
10
10

Examination in June 1986 revealed normal ears.  The Veteran 
also denied hearing loss.  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
15
20
20
0


The Veteran had numerous audiological evaluations in service.  
However, none of the evaluations revealed a left ear hearing 
loss disability. 

On the audiological evaluation in December 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
20
25
25

The Veteran reported abnormal ears during this examination.  
In the December 2006 report of medical history, when asked if 
he had hearing loss or wore a hearing aid, the Veteran 
replied yes.

On another December 2006 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
20
25
20

The Veteran reported in his March 2008 Substantive Appeal 
that he has left ear hearing loss.  He noted that his low 
hearing makes it hard for him hear others most of the time 
unless he is close up.  

After review of the record, the Board finds that service 
connection for a left ear hearing loss disability is not 
warranted.  In this regard, the Board notes that the record 
is devoid of a showing that the Veteran has a left ear 
hearing loss disability.  Although the Veteran complains of 
left ear hearing loss, the record establishes that he does 
not have a hearing loss disability in accordance with VA 
regulation.  See 38 C.F.R. § 3.385 (mandating that impaired 
hearing will be considered a disability when auditory 
thresholds reach 40 decibels or greater; or when at least 
three frequency readings are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent).  For Veterans, basic entitlement to 
disability compensation derives from two statutes, 38 C.F.R. 
§§ 1110 and 1131- - the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the words: "For disability resulting from 
personal injury suffered of disease contracted in the line of 
duty. . . ." 38 U.S.C. §§  1110, 1131 (2009).  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, 
there is no disability.  At most, the record shows some 
hearing loss over the years.  There is an absence of a left 
ear hearing loss disability.

At this time, there is no competent credible evidence that 
the Veteran has a left ear hearing loss disability as defined 
by VA regulation.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the 
absence of proof of current disability.  Absent evidence of 
current left ear hearing loss disability which could be 
attributed to active service, the Board finds that service 
connection for left ear hearing loss is not warranted.  Since 
the Veteran does not meet the criteria of a disability, it 
necessarily follows that an organic disease of the nervous 
system was not manifest to a compensable degree within one 
year of separation and service connection on a presumptive 
basis also is not warranted.  

Service Connection for Bilateral Extremity Neuralgia 

The Veteran has appealed the denial of service connection for 
bilateral upper extremity neuralgia.  Service treatment 
records reveal that in September 1983, June 1986 and 
September 1988 normal neurologic was noted.  In May 2006, the 
Veteran reported that both of his wrists felt tight of a 
month duration.  He reported that there was occasional 
swelling but there was no pain, injury, numbness or tingling.  
It was noted that the Veteran bought a truck a month of ago 
and had been leaning on his elbows while driving.  
Examination revealed no wrist abnormalities.  There was no 
tenderness on palpation of the wrist, no muscle spasm and 
wrist motion was normal.  Phalen's maneuver did not show hand 
numbness/tingling in the median nerve distribution and 
Tinel's sign was negative.  The wrists were not weak.  An 
assessment of neuralgia was given.  

Motor examination in September 2006 demonstrated no 
dysfunction.  In September 2006 and October 2006, neuralgia 
problems were noted but examination revealed no neurological 
symptoms.  In the December 2006 report of medical 
examination, the Veteran reported abnormal upper extremities 
but normal neurologic.  In the December 2006 report of 
medical history, the Veteran denied having or ever had 
numbness or tingling.  

The Veteran was examined in January 2007.  During this 
examination, he reported developing bilateral hand and 
forearm pain in April 2006.  It was noted that it was treated 
and resolved.  Examination revealed cranial nerves and 
sensation were intact, and deep tendon reflexes were + 2.  
Neuralgia resolved was diagnosed.  
The Veteran reported in his March 2008 Substantive Appeal 
that he has right upper extremity neuralgia from his elbow to 
fingers.  He reported that it feels numb and tingly at times.  

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against granting 
service connection for bilateral upper extremity neuralgia.  
In this regard, the Board finds that the more probative 
evidence establishes that the Veteran does not have bilateral 
upper extremity neuralgia.  For Veterans, basic entitlement 
to disability compensation derives from two statutes, 
38 C.F.R. §§ 1110 and 1131- - the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability 
resulting from personal injury suffered of disease contracted 
in the line of duty. . . ." 38 U.S.C. §§  1110, 1131 (2009).  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board recognizes that neuralgia was assessed during 
service in May 2006 but this appears to have been a single 
occurrence which resolved with treatment.  At separation, the 
Veteran denied having or ever had numbness or tingling.  At 
that time, examination revealed normal neurologic.  
Furthermore, examination in January 2007 revealed a diagnosis 
of neuralgia resolved.  The record tends to establish that 
the in service manifestations of neuralgia were acute and 
resolved.  Subsequent VA treatment records indicate that the 
Veteran's bilateral upper extremity neuralgia was resolved.  
It appears that he has no current disability due to bilateral 
upper extremity neuralgia which could be attributed to active 
service.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 
Vet. App. at 225.  

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The Veteran is competent 
to report, as he has, that he experiences numbness and 
tingling at times and experienced bilateral upper extremity 
neuralgia during active service.  The latter assertion is 
supported by a review of the Veteran's contemporaneous 
service treatment records.  The Veteran also has reported 
experiencing left ear hearing loss during active service; his 
in-service audiology results also support this contention.    
The Veteran has not shown that he has the expertise required 
to diagnose either left ear hearing loss or bilateral upper 
extremity neuralgia.  Nor is the Veteran competent to offer 
an opinion regarding any causal relationship between either 
of these disabilities and active service.  Again, although 
the Veteran experiences some left ear hearing loss, there is 
no documentation of any findings with respect to a left ear 
hearing loss disability for VA compensation purposes.  While 
the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record showing no current left ear hearing loss or bilateral 
upper extremity neuralgia which could be attributed to active 
service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for 
costochondritis is denied. 

Entitlement to an initial compensable rating for left ring 
finger fracture is denied.  

Entitlement to service connection a left ear hearing loss 
disability is denied.  

Entitlement to service connection for bilateral upper 
extremity neuralgia is denied.  


REMAND

The Veteran has appealed the denial of a higher evaluation 
for right knee osteoarthritis.  The Veteran has related that 
his right knee disability is more severe than evaluated.  The 
Veteran has stated that he has chronic right constant burning 
knee pain.  He indicated that prolonged standing/sitting is 
not possible, and that his knee pops with discomfort.  

The Veteran was afforded a VA compensation and pension 
examination in January 2007.  During this examination, the 
Veteran reported right knee pain with 4/10 burning pain one 
time week with normal daily activity.  The examination 
revealed flexion to 140 degrees bilaterally.  The Veteran's 
representative has related that the January 2007 VA 
examination is inadequate because it did not state at what 
degree of motion pain the Veteran's right knee pain began.  
The Board agrees.  The Board further notes that the 
examination did not address right knee extension.  

The Veteran has appealed the denial of a higher evaluation 
for low back strain.  The Veteran has related that his low 
back strain is more severe than evaluated.  The Veteran has 
stated that he has spinal abnormalities and possible muscle 
tear.  The Veteran was afforded a VA compensation and pension 
examination in January 2007.  The examination revealed lumbar 
spine range of motion of 90 degrees flexion, 30 degrees of 
extension, 35 degrees of lateral flexion and 30 degrees of 
bilateral rotation.  The Veteran's representative has 
indicated that the January 2007 VA examination is inadequate 
because the examiner failed to state at what degree of motion 
back pain began.  The Board agrees.  

The Veteran has appealed the denial of a higher evaluation 
for hemorrhoids.  The Board notes that the Veteran has 
related that his hemorrhoids are more severe than evaluated.  
The Veteran has stated that his hemorrhoids in flame at least 
once a month and that it keeps him from being active at work.  
The Veteran has not been afforded a VA examination to 
determine the nature and severity of his disability.  

In light of the above, the Board finds that a remand is 
warranted so that the Veteran can be afforded VA compensation 
and pension examinations for his disabilities.  The VCAA 
requires that VA afford a Veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  The VA is obligated 
to conduct "'a thorough and contemporaneous medical 
examination'" when necessary.  For the reasons stated above, 
the Board finds that the Veteran should be afforded 
examinations to determine the nature and severity of his low 
back strain, right knee osteoarthritis and hemorrhoids 
disabilities.  

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for hemorrhoids, a right knee 
medical meniscus tear with arthritis, and 
a low back disability since his separation 
from active service.  Obtain all VA 
treatment records which have not been 
obtained already.  Once signed releases 
are received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file.

2.  Then schedule the Veteran for 
appropriate VA examinations to determine 
the current nature and severity of his 
service-connected hemorrhoids, right knee 
disability, and low back disability.  The 
claims file should be provided for review 
by the examiner(s) at each of these 
examinations.

For the service-connected hemorrhoids, 
based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should be 
asked whether the Veteran's hemorrhoids 
are mild or moderate, large or thrombotic, 
irreducible with excessive redundant 
tissue evidencing frequent recurrences, or 
with persistent bleeding and with 
secondary anemia or with fissures.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

For the service-connected right knee 
disability, based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner(s) should be asked whether the 
Veteran's service-connected right knee 
disability results in any limitation of 
motion on flexion.  Range of motion 
testing (in degrees) must be conducted.  
Any limitations due to pain, weakness, 
fatigability, or incoordination including 
after repetitive movement must be noted in 
the examination report, if applicable.  
The examiner(s) also should be asked 
whether the Veteran's service-connected 
right knee disability results in right 
knee arthritis (as documented by x-rays).  
A complete rationale should be provided 
for any opinion(s) expressed.  If any 
opinion cannot be provided without 
resorting to speculation, then the 
examiner should state this in the 
examination report and explain why such 
opinion cannot be provided.

For the service-connected low back 
disability, based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner should be asked to provide 
complete range of motion testing (in 
degrees) for the Veteran's back.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Any 
limitation of back motion due to pain, 
weakness, fatigability, or incoordination 
should be noted, if applicable.  A 
complete rationale should be provided for 
any opinion(s) expressed.  If any opinion 
cannot be provided without resorting to 
speculation, then the examiner should 
state this in the examination report and 
explain why such opinion cannot be 
provided.

3.  Review the VA examination(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible.

4.  Thereafter, readjudicate the Veteran's 
higher initial rating claims for 
hemorrhoids, a right knee disability, and 
a low back disability.  If the benefits 
sought on appeal remain denied, the 
appellant and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


